DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This communication is in response to the Amendment filed on 03/15/2022. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-5, 7-8, 10-14, 16-17, 19-22 are allowed. Claims 6, 9, 15, and 18 have been canceled.

Terminal Disclaimer
The terminal disclaimer filed on 05/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 10911530 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Nidhi Bansal on 05/11/2022.

The applicant has been amended as followed:
1.	(Currently Amended) A method performed by a first virtual server of a content delivery system, wherein the method comprises:
	managing a first storage server and a second storage server; 
	receiving a first request message comprising a first uniform resource locator (URL) of user-requested content from a content requester;
determining, according to a cache list maintained by the first virtual server, that neither the first storage server nor the second storage server caches the user-requested content;
	determining, according to a consistent hashing algorithm, that the second storage server is
redirecting the first request message to the second storage server in response to determining that the second storage server is configured to cache the user-requested content, wherein the first request message instructs the second storage server to retrieve the user-requested content and directly send the user-requested content to the content requester without redirecting to the first virtual server, and wherein the second storage server is a physical server;
computing, according to the first URL, a URL hash value of the first URL;
obtaining partition hash values of all partitions in a distributed database;
querying, based on the consistent hashing algorithm according to the URL hash value, for a partition corresponding to the first URL, wherein the partition is a division of storage servers in the content delivery system, which is divided into at least one partition; 
determining, according to a partition hash value of the partition and a correspondence stored in the distributed database between the partition hash value and a server hash value of a virtual server, that the first virtual server processes the first URL, wherein each partition in the content delivery system corresponds to one virtual server, 
determining that a partition storage capacity of the partition is full;
determining that storage capacities of the partitions are all full;
querying a cache queue for a record having a popularity that is lower than a first threshold; and
	instructing, according to the cache queue, a storage server corresponding to a partition in the record to delete content corresponding to a URL in the record.

2.	(Currently Amended) The method of claim 1, further comprising:
receiving a second request message comprising a second URL of second user-requested content from the content requester;
determining, according to the cache list, that either the first storage server or the second storage server has cached the second user-requested content; and
redirecting, in response to determining that the first storage server has cached the second user-requested content the second request message to the first storage server, wherein the second request message instructs the first storage server to send the second user-requested content to the content requester.

3.	(Original) The method of claim 2, wherein before determining that either of the first storage server or the second storage server has cached the second user-requested content, the method further comprises determining, according to the second URL, that the first virtual server processes the second URL.  
4.	(Original) The method of claim 1, wherein before determining that neither the first storage server nor the second storage server caches the user-requested content, the method further comprises determining, according to the first URL, that the first virtual server processes the first URL.

5.	(Original) The method of claim 1, further comprising:
receiving a third request message carrying a third URL of third user-requested content from the content requester;
determining, according to the third URL, that a second virtual server processes the third URL; and
redirecting the third request message to the second virtual server.

6.	(Cancelled) 

7.	(Currently Amended) The method of claim 1, wherein each storage server in the content delivery system comprises at least one partition, and wherein after redirecting the first request message to the second storage server, the method further comprises:
updating popularity information corresponding to the first URL;
determining, according to the popularity information, that the user-requested content needs to be cached;
determining that a partition storage capacity of [[a]] the partition 
instructing the second storage server to cache the user-requested content into the partition.

8.	(Currently Amended) The method of claim 1, comprising:
determining that a partition storage capacity of [[a]] the partition 
determining that an available storage capacity of at least one of a plurality of partitions managed by the first virtual server is not full;
selecting a selected partition of the plurality of partitions that have the available storage capacity; 
instructing the second storage server to cache the user-requested content into the selected partition; and
adding to a record of a cache queue, a URL hash value of the first URL, a partition hash value of the partition, and popularity information corresponding to the first URL.

9.	(Cancelled) 

10.	(Original) The method of claim 8, wherein each partition of a plurality of partitions has a plurality of partition hash values, wherein one partition hash value of each partition corresponds to one virtual server, and wherein after redirecting the first request message to the second storage server, the method further comprises:
receiving, from the second storage server to which the partition belongs, notification information indicating that the partition is full when the partition storage capacity is full; and
sending a deletion notification carrying a URL of to-be-deleted content in a partition managed by the first virtual server and having a popularity that is lower than a second threshold to the second storage server, wherein the deletion notification instructs the second storage server to determine, according to popularity information indicating the popularity of the to-be-deleted content, whether to delete the to-be-deleted content.

11.	(Currently Amended) A content delivery system, comprising: 
a first virtual server, wherein the first virtual server comprises:
a memory configured to stored instructions; and
a processor configured to execute the instructions, which cause the first virtual server to be configured to:
manage a first storage server and a second storage server;
receive a first request message comprising a first uniform resource locator (URL) of user-requested content from a content requester;
determine, according to a cache list maintained by the first virtual server, that neither the first storage server nor the second storage server caches the user-requested content;
determine, according to a consistent hashing algorithm, that the second storage server is configured to cache the user-requested content; [[and]]
redirect the first request message to the second storage server in response to the second storage server being configured to cache the user-requested content, wherein the first request message instructs the second storage server to retrieve the user-requested content and directly send the retrieved user-requested content to the content requester without a second virtual server, and wherein the second storage server is a physical server;
compute, according to the first URL, a URL hash value of the first URL;
obtain partition hash values of all partitions in a distributed database;
query, based on the consistent hashing algorithm according to the URL hash value of the first URL, for a partition corresponding to the first URL, wherein each storage server in the content delivery system is divided into at least one partition; and
determine, according to a partition hash value of the partition and a correspondence stored in the distributed database between the partition hash value and a server hash value of a virtual server, that the first virtual server processes the first URL, wherein each partition in the content delivery system corresponds to one virtual server, 
determine that a partition storage capacity of the partition is full;
determine that storage capacities of the partitions are all full;
query a cache queue for a record having a popularity that is lower than a first threshold; and
	instruct, according to the cache queue, a storage server corresponding to a partition in the record to delete content corresponding to a URL in the record.

12.	(Currently Amended) The content delivery system of claim 11, wherein the instructions further cause the first virtual server to be configured to:
receive a second request message carrying a second URL of second user-requested content from the content requester;
determine, according to the cache list, that either the first storage server or the second storage server has cached the second user-requested content; and
when the first storage server has cached the second user-requested content, redirect the second request message to the first storage server, wherein the second request message instructs the first storage server to send the second user-requested content to the content requester.

13.	(Original) The content delivery system of claim 11, wherein before the first virtual server determines that neither the first storage server nor the second storage server caches the user-requested content, the instructions further cause the first virtual server to be configured to determine, according to the first URL, that the first virtual server processes the first URL.

14.	(Original) The content delivery system of claim 11, wherein the instructions further cause the first virtual server to be configured to:
receive a third request message carrying a third URL of third user-requested content from the content requester;
determine, according to the third URL, that a second virtual server processes the third URL; and
redirect the third request message to the second virtual server.

15.	(Cancelled) 

16.	(Currently Amended) The content delivery system of claim 11, wherein each of the first storage server and the second storage server comprises at least one partition, and wherein after the first virtual server redirects the first request message to the second storage server, the instructions further cause the first virtual server to be configured to:
determine that a partition storage capacity of [[a]] the partition 
instruct the second storage server to cache the user-requested content into the partition.

17.	(Currently Amended) The content delivery system of claim 11, wherein 
determine that a partition storage capacity of [[a]] the partition 
determine that an available storage capacity of at least one of a plurality of partitions managed by the first virtual server is not full; 
select a selected partition of the plurality of partitions that have the available storage capacity; 
instruct the second storage server to cache the user-requested content into the selected partition; and
add, to a record of a cache queue, a URL hash value of the first URL, a partition hash value of the partition, and popularity information corresponding to the first URL.

18.	(Cancelled) 

19.	(Original) The content delivery system of claim 17, wherein each partition of a plurality of partitions has a plurality of partition hash values, wherein one partition hash value of each partition corresponds to one virtual server, and wherein after the first virtual server redirects the first request message to the second storage server, the instructions further cause the first virtual server to be configured to:
receive, from the second storage server to which the partition belongs, notification information indicating that the partition is full when the partition storage capacity is full; and
send a deletion notification carrying a URL of to-be-deleted content in a partition managed by the first virtual server and having a popularity that is lower than a second threshold to the second storage server, wherein the deletion notification instructs the second storage server to determine, according to popularity information indicating the popularity of the to-be-deleted content, whether to delete the to-be-deleted content.

20.	(Currently Amended)  A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable storage medium , reads the computer program instructions to perform, cause an apparatus comprising a first virtual server to:
manage a first storage server and a second storage server;
receive a first request message comprising a first uniform resource locator (URL) of user-requested content from a content requester;
determine, according to a cache list maintained by the first virtual server, that neither the first storage server nor the second storage server caches the user-requested content;
determine, according to a consistent hashing algorithm, that the second storage server is configured to cache the user-requested content; [[and]]
redirect the first request message to the second storage server in response the second storage server being configured to cache the user-requested content, wherein the first request message instructs the second storage server to retrieve the user-requested content and directly send the retrieved user-requested content to the content requester without redirecting to the first virtual server, and wherein the second storage server is a physical server;
compute, according to the first URL, a URL hash value of the first URL;
obtain partition hash values of all partitions in a distributed database;
query, based on the consistent hashing algorithm according to the URL hash value of the first URL, for a partition corresponding to the first URL, wherein each storage server in a content delivery system is divided into at least one partition; and
determine, according to a partition hash value of the partition and a correspondence stored in the distributed database between the partition hash value and a server hash value of a virtual server, that the first virtual server processes the first URL, wherein each partition in the content delivery system corresponds to one virtual server, 
determine that a partition storage capacity of the partition is full;
determine that storage capacities of the partitions are all full;
query a cache queue for a record having a popularity that is lower than a first threshold; and
instruct, according to the cache queue, a storage server corresponding to a partition in the record to delete content corresponding to a URL in the record.

21.  (New) The computer program product of claim 20, wherein the instructions further cause the first virtual server to:
receive a second request message carrying a second URL of second user-requested content from the content requester;
determine, according to the cache list, that either the first storage server or the second storage server has cached the second user-requested content; and
when the first storage server has cached the second user-requested content, redirect the second request message to the first storage server, wherein the second request message instructs the first storage server to send the second user-requested content to the content requester.

22.	(New) The computer program product of claim 21, wherein before the first virtual server determines that neither the first storage server nor the second storage server caches the user-requested content, the instructions further cause the first virtual server to determine, according to the first URL, that the first virtual server processes the first URL.

REASONS FOR ALLOWANCE
3.        The following is an examiner’s statement of reasons for allowance:
As to claims 1, 11, and 20, the prior art of record David in view of Lyon does not teach or suggest:
redirecting the first request message to the second storage server in response to determining that the second storage server is configured to cache the user-requested content, wherein the first request message instructs the second storage server to retrieve the user-requested content and directly send the user-requested content to the content requester without redirecting to the first virtual server, and wherein the second storage server is a physical server;  computing, according to the first URL, a URL hash value of the first URL; obtaining partition hash values of all partitions in a distributed database; querying, based on the consistent hashing algorithm according to the URL hash value, for a partition corresponding to the first URL, wherein the partition is a division of storage servers in the content delivery system, which is divided into at least one partition;  determining, according to a partition hash value of the partition and a correspondence stored in the distributed database between the partition hash value and a server hash value of a virtual server, that the first virtual server processes the first URL, wherein each partition in the content delivery system corresponds to one virtual server, determining that a partition storage capacity of the partition is full; determining that storage capacities of the partitions are all full; querying a cache queue for a record having a popularity that is lower than a first threshold; and instructing, according to the cache queue, a storage server corresponding to a partition in the record to delete content corresponding to a URL in the record.
Dependent claims are also allowed accordingly.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456